Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement(s) filed on October 1, 2019, February 12, 2020, and February 26, 2021 comply with the provisions of 37 C.F.R. § 1.97, 1.98, and MPEP § 609, and therefore have been placed in the application file. The information referred to therein has been considered as to the merits.
CLAIM OBJECTIONS 
The Office objects to claims 8 and 16 for having the following informalities. Appropriate correction is required.
In claim 8, the word “at” in the phrase “responsive to failure to satisfy at first consensus criterion” appears to be a typographical error; “at” should be replaced with “a.”
Claim 16 appears to be missing an article of speech (“a description of a product”).
CLAIM REJECTIONS – 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 17 and 18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) do not fall within at per se—despite the Applicant’s use of the word “storage. even when the computer readable medium is limited to a “storage” medium.  See Ex parte Mewherter, No. 2012-007692, p. 6-14 (PTAB May 8, 2013) (precedential) (providing a “growing body of evidence … demonstrating that the ordinary and  customary meaning of ‘computer readable storage medium’ to a person of ordinary skill in the art was broad enough to encompass both nontransitory and transitory media”).
 A signal is neither a “process, machine, manufacture, or composition of matter” within the meaning of 35 U.S.C. § 101, and therefore, claims 17 and 18 are directed to non-statutory embodiments of the invention.
CLAIM REJECTIONS – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 15 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 15 lacks antecedent basis for “the leaf node level,” rendering the scope of the leaf node level unclear. 
CLAIM REJECTIONS – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1–4, 6, and 8–20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2014/0314311 A1 (“Garera”).
Claim 1
Garera discloses a computer-implemented method of labeling items, comprising:
receiving an item record comprising a description of an item;
As shown in FIGS. 3 and 6, a classifier 304 receives records from a product records 306 data source. See Garera FIGS. 3 and 6, and Garera ¶ 38.
based on one or more machine learning based classifiers, inferring for the item a classification 
“The classifier 304 may then classify one or more records according to its state, such as product records 306 or some other records.” Garera ¶ 38.
in a hierarchical classification taxonomy comprising successive levels of nodes associated with respective class labels, wherein the classification path comprises one or more of the class labels in the hierarchical classification taxonomy;
“The output of the classifier 304 may be entries similar to the training data,” Garera ¶ 38, and therefore, much like the training data, the classifier output “may include [text]→[classification value] pairings, where [text] is any text that might be found in a classified record and [classification value] is any node of a taxonomy, such see also Garera ¶ 81 (explaining that each of the classifications assigned by the classifier “belongs to [a] category or a descendent node of the category”).
issuing, over a communications network, a labeling task to a plurality of workers participating in a crowdsourcing system, 
“The classifications 310 may then be submitting [sic] to a crowdsourcing forum 312, such as to crowdsourcing workstations 306 [sic, 106].” Garera ¶ 42. As shown in FIG. 1, the crowdsourcing workstations 106 are connected to a network 110 from which they receive the classifications. See Garera ¶¶ 25–26. “The crowdsourcing forum 312 may implement logic for distributing tasks to individuals associated with the forum, receiving responses, and returning responses to a requesting entity.” Garera ¶ 42.
wherein the labeling task comprises evaluating the classification based at least in part on the description of the item and the one or more class labels in the classification;
Recall that the classifications 310 entries comprise “[text]→[classification value] pairings, where text is some or all of the text of a product record 306 and classification is a classification assigned by the classifier 304.” Garera ¶ 38. 
receiving evaluation decisions from the crowdsourcing system;
“The crowdsourcing forum 312 may return, for some or all of the classifications 310, a validation decision 314.” Garera ¶ 43.
validating the classification to obtain a validation result, wherein the validating comprises applying at least one consensus criterion to an aggregation of the received evaluation decisions;
“An analyst module 322 may select classification values or categories of classification values on the basis on a percentage of classifications 310 referencing 
routing, over a communications network, data corresponding to one or more of the class labels in the classification to respective destinations based on the validation result. 
“The analyst module 322 then generates prompts that may be transmitted and/or displayed to analysts, e.g. analyst workstations 104, to generate additional training data when appropriate.” Garera ¶ 49. Notably, much like the crowdsourcing workstations 106, so too are the analyst workstations 104 connected to the overall system via network 110.
Claim 2
Garera discloses the method of claim 1, 
wherein the inferring is based on the item record. 
“The output of the classifier 304 may be entries similar to the training data, e.g. [text]→[classification value] pairings, where text is some or all of the text of a product record 306 and classification is a classification assigned by the classifier 304 according to the state of the classifier 304 as trained according to training data 302.” Garera ¶ 38.
Claim 3
Garera discloses the method of claim 1, 
wherein the classification comprises a classification path corresponding to an ordered sequence of respective ones of the class labels in successive levels of the hierarchical classification taxonomy. 
“The classification values may be selected . . . as a group,” e.g., a category that is selected “may also have descendent sub-categories as well as individual classification values as descendants in the taxonomy.” Garera ¶ 48.
Claim 4
Garera discloses the method of claim 3, 
wherein the labeling task comprises confirming the classification path based at least in part on the description of the item and an ordered sequence of the class labels in the classification path. 
“In some embodiments, for some or all of the classifications 310, the crowdsourcing forum 312 may return a yes or no response indicating that the classifications was or was not correct. In some embodiments, the crowdsourcing forum may also include a substitute classification for some or all of the classifications indicated as incorrect. In some embodiments, the crowdsourcing forum 312 may return an ‘unclear’ response indicating that the [text] in a [text]-[classification value] output of the classifier is insufficient to accurately judge whether the classification is correct and/or what an accurate classification should be.” Garera ¶ 43. Recall from the rejection of claim 3 that the [classification value] data may comprise an ordered sequence of respective ones of the class labels in successive levels of the hierarchical classification taxonomy, since “[t]he classification values may be selected . . . as a group,” wherein a selected category “may also have descendent sub-categories as well as individual classification values as descendants in the taxonomy.” Garera ¶ 48.
Claim 6
Garera discloses the method of claim 4, 
wherein the item record comprises a merchant associated with the item, and the confirming of the classification path is additionally based on the merchant. 
It is noted that the Applicant drafted claim 6 such that the confirming is merely “based on the merchant,” instead of being based on the item record’s identification of the merchant. Thus, within the scope of this broadly written limitation is Garera’s disclosure that “where an analyst determines that a record includes too few terms or unneeded terms, the analyst may invoke transmission of a request 422 from the analyst workstation 104 to a merchant workstation 108 to modify the record by 
Claim 8
Garera discloses the method of claim 1, wherein:
the validating comprises, responsive to failure to satisfy a first consensus criterion, issuing the labeling task to at least one additional worker participating in the crowdsourcing system, and receiving a respective evaluation decision from the at least one additional worker; and the applying comprises applying a second consensus criterion to an aggregation of the received evaluation decisions. 
“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” MPEP § 2111.04(II.). Here, claim 8 is a method claim, and all of its steps are contingent upon the unmet condition precedent of a failure to satisfy a first consensus criterion. Therefore, since claim 8 never affirmatively requires a failed first consensus criterion to occur each time, the steps contingent upon that limitation need not be shown in the prior art to reach a finding of anticipation.
Claim 9
Garera discloses the method of claim 1, wherein, 
responsive to a validation of the classification path, designating one or more of the class labels in the classification as training data for one or more of the machine learning based classifiers. 
“In some embodiments, classifications validated by the crowdsourcing forum may be added to the training set.” Garera ¶ 62.
Claim 10
Garera discloses the method of claim 1, wherein, 
responsive to an invalidation of the classification, the routing comprises issuing the labeling task over a communications network to at least one domain expert for relabeling. 
“In some embodiments, some or all of the validation decisions received 412 from the crowdsourcing forum may be submitted 414 to one or more analysts to verify that validation decisions are accurate. This may include transmitting some or all of the validations decisions to one or more analyst workstations 104. The validation decisions may then be displayed on the analyst workstation, possibly with a prompt to approve or disapprove of the validation decision and/or provide an alternative classification value.” Garera ¶ 60.
Claim 11
Garera discloses the method of claim 10, further comprising 
receiving, from the at least one domain expert, a relabeled one of the one or more of the class labels in the classification, 
“The validation decisions may then be displayed on the analyst workstation, possibly with a prompt to approve or disapprove of the validation decision and/or provide an alternative classification value.” Garera ¶ 60.
and designating the relabeled class label in the classification as training data for one or more of the machine learning based classifiers. 
“Training data received from an analyst, such as from an analyst workstation 104, may then be added 420 to the training set. In some embodiments, validation decisions from the crowdsourcing forum that include a substitute classification value or that validated a classification from the classifier model may also be added 420 to the training set.” Garera ¶ 65.
Claim 12
Garera discloses the method of claim 1, further comprising 
filtering out duplicate tasks prior to the issuing. 
“In some embodiments, records found to be valid by the crowdsourcing forum may be excluded from subsequent classification in subsequent iterations of the method 400 unless implicated by changes to the training set as discussed below. In a like manner, high confidence classifications output from the classification model may likewise be excluded from being classified again unless implicated by changes to the training set.” Garera ¶ 62.
Claim 13
Garera discloses the method of claim 1, 
wherein the inferred classification extends through successive levels in the hierarchical classification taxonomy from one level in the hierarchical classification taxonomy to another level in the hierarchical classification taxonomy 
The classifier output “may include [text]→[classification value] pairings, where [text] is any text that might be found in a classified record and [classification value] is any node of a taxonomy, such as category, subcategory, or entity classification to which the text corresponds.” Garera ¶ 56; see also Garera ¶ 81 (explaining that each of the classifications assigned by the classifier “belongs to [a] category or a descendent node of the category”).
Claim 14
Garera discloses the method of claim 13, 
wherein the other level in the hierarchical classification taxonomy corresponds to a leaf node level in the hierarchical classification taxonomy. 
The classifier output “may include [text]→[classification value] pairings, where [text] is any text that might be found in a classified record and [classification any node of a taxonomy, such as category, subcategory, or entity classification to which the text corresponds.” Garera ¶ 56; see also Garera ¶ 81 (explaining that each of the classifications assigned by the classifier “belongs to [a] category or a descendent node of the category”).
Claim 15
Garera discloses the method of claim 1, 
wherein the inferred classification extends through successive levels in the hierarchical classification taxonomy but terminates prior to the leaf node level. 
The classifier output “may include [text]→[classification value] pairings, where [text] is any text that might be found in a classified record and [classification value] is any node of a taxonomy, such as category, subcategory, or entity classification to which the text corresponds.” Garera ¶ 56; see also Garera ¶ 81 (explaining that each of the classifications assigned by the classifier “belongs to [a] category or a descendent node of the category”).
Claim 16 
Garera discloses the method of claim 1, wherein 
the item record comprises a description of product.
“The methods disclosed herein may advantageously be used when classifying products according to a product name or product record. Accordingly, text may include a product name or some or all of a product record for a product that has been classified either according to human judgment or according to an automated method that indicates with high confidence that [text] corresponds unambiguously to [classification value].” Garera ¶ 37.
Claims 17 and 18
Claims 17 and 18 are directed to a computer readable medium that stores substantially the same (or fewer) instructions as described in claims 1 and 3, and are 
Claims 19 and 20
Claims 19 and 20 are directed to the computer system implementation of substantially the same (or wholly broader) methods of claims 1 and 10, and are therefore rejected according to the findings and rationale set forth above in the rejection of those claims.
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Garera as applied to claim 4 above, and further in view of U.S. Patent No. 9,792,530 (“Wu”).
Claim 5
Garera teaches the method of claim 4, but does not appear to explicitly disclose whether the confirming of the classification path is additionally based on results of an online search query comprising the description of the item.
Wu, however, teaches:
the confirming of the classification path is additionally based on results of an online search query comprising the description of the item. 
By way of background, much like both Garera and the claimed invention, Wu teaches an image classifier that is “configured to identify different categories and subcategories of the different categories,” Wu col. 2 ll. 3–4, i.e., the claimed “classification path.”
In order to do this, “structured and/or unstructured data sources are initially accessed to identify subcategories for a specified category,” Wu col. 2 ll. 14–16, and then, much like claim 5, “an internet search can be performed that obtains possible data sources for identifying subcategories for the specified category.” Wu col. 2 ll. 23–34. “As an example of identifying subcategories of a dog, the PETFINDER.COM data source may be accessed to identify different dog breeds.” Wu col. 2 ll. 23–34.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an online search query to derive and/or confirm the classification path of an object. One would have been motivated to use Wu’s technique of searching the web to perform object classification because “may not perform well classifying subcategories within a particular category,” and Wu therefore explains how to improve the performance by following Wu’s techniques. See Wu col. 1 ll. 15–20.
.
Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Garera as applied to claim 4 above, and further in view of U.S. Patent No. 7,685,276 B2 (“Konig”).
Claim 7
Garera teaches the method of claim 4, and while Garera generally suggests using the whole item listing to confirm the classification path, Garera does not explicitly disclose whether or not the item record comprises a price associated with the item to the extent nessecary for a finding of anticipation under 35 U.S.C. § 102
Konig, however, teaches a method of classifying an object into categories and subcategories, 
wherein the item record comprises a price associated with the item, and the confirming of the classification path is additionally based on the price. 
“[I]n step 104, product models are applied to all extracted information from documents 80 to classify documents according to the product taxonomy tree.” Konig col. 18 ll. 12–22. Among the information considered is price range: “For example, if the two cameras are in the same price range, $300-$400, then the probability of the value $300-$400 of the feature Price Range is 1.0, which propagates up to the Consumer Electronics node (assuming that the user has no other product-related documents falling within Consumer Electronics).” Konig col. 18 ll. col. 23–37.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to copy Konig’s technique as using price as a factor for confirming a classification path when implementing Garera’s item classification method. One would have been motivated to combine Konig with Garera because price is often indicative of different market segments. For instance, in the example that Konig gives, a $300 camera is likely to belong in Consumer Electronics, whereas a $1,000 or greater camera might be indicative of professional equipment.
OTHER PERTINENT ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10339470 B1 discloses techniques for generating machine learning training data;
US 20150254593 A1	discloses streamlined creation and utilization of reference human intelligence tasks;
US 20110282906 A1	discloses systems and methods for performing a search based on a media content snapshot image ;
US 20070073580 A1	discloses a method and system for delivering online sales promotions;
US 20200326832 A1	discloses an electronic device and server for processing user utterances;
US 20190197483 A1 discloses techniques for large-scale aggregation and verification of location data
US 9483741 B2 discloses techniques for rule-based item classification.
			CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372.  The examiner can normally be reached on M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Blaufeld
Primary Examiner
Art Unit 2142



/Justin R. Blaufeld/Primary Examiner, Art Unit 2142